Citation Nr: 0930021	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  95-23 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1983 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This issue was previously before the Board.  In a May 2005 
decision, the Board denied the Veteran's claim of service 
connection for headaches.  The Veteran then filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2006, the Veteran's representative and VA 
General Counsel filed a joint motion for remand.  The Court 
granted the joint motion later in June 2006 and, in September 
2006, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran does not have a chronic headache disability 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a headache disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 
3.655 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2002 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By an October 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in February 2008, following the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Wilmington VAMC, Liberty Memorial Hospital, and Primus as 
treatment providers.  Available records from those facilities 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in October 2006, the Veteran was scheduled for 
a VA examination; however, the Veteran failed to report to 
the November 2006 scheduled examination.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

In a March 1995 statement, the Veteran contends that he 
experiences a chronic headache disability resulting from Gulf 
War Syndrome.  However, in a January 2001 statement, the 
Veteran contended that he experiences a chronic headache 
disability resulting from a 1993 in-service head injury.  
Specifically, the Veteran attributes his claimed disability 
to a May 1993 incident, prior to the Veteran's discharge from 
service, in which the Veteran was involved in an altercation 
whereby he sustained a head injury.  Thus, the Veteran 
contends that service connection is warranted for a chronic 
headache disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that he was treated 
for headaches twice while he served on active duty.  In July 
1985 the Veteran complained of headaches and visual problems 
and was diagnosed with conjunctivitis.  In October 1987 the 
Veteran complained of headaches; however, no diagnosis was 
provided.  May 1993 treatment records from Liberty Memorial 
Hospital indicate the Veteran was treated for a laceration of 
the frontal scalp.  

A November 2002 administrative decision by the RO concluded 
that the head injury was sustained in the line of duty and 
was not the result of the Veteran's willful misconduct.  In 
addition, the post-service medical treatment records 
associated with the claims file indicate that the Veteran has 
been seen for various health issues unrelated to the issue on 
appeal, including neck pain, but the reports do not indicate 
that the Veteran was ever treated for head pain, headaches, 
or a chronic headache disability.  Significantly, a July 2002 
medical treatment record from the Wilmington VAMC indicates 
that the Veteran reported that he suffered from no head 
trauma, headaches, dizziness, or visual changes.

The RO contacted the Veteran in May 2001 and February 2002 
and requested that he identify healthcare providers that had 
provided treatment for the issue on appeal.  The Veteran 
responded in February 2002 with a statement indicating that 
he had headaches and that his head injury was irritating and 
sore.  He did not provide any information regarding any 
treatment he received for his claimed chronic headache 
disability.

The Veteran has been afforded several VA examinations in 
connection with other claims not on appeal.  At a November 
1993 examination, the Veteran complained of nasal blockage 
and frontal headaches about the nose.  The Veteran was 
diagnosed with a deviated nasal septum, nasal blockage, 
congestion, chronic ethmoid sinusitis, and Eustachian tube 
dysfunction.  The VA examiner did not relate any headaches to 
a head injury or to military service.  At a December 1999 
examination the Veteran reported that he suffered from 
headaches several times a week.  The examiner diagnosed the 
Veteran with a scar on his scalp and asthma.  Again, the VA 
examiner did not relate any headaches to a head injury or to 
military service.  

As noted above, in October 2006 the Veteran was scheduled for 
a VA examination in connection with this claim, as ordered by 
the Court in the June 2006 joint motion for remand.  The 
examination was scheduled for November 28, 2006.  A notice 
letter indicating the time and place of the examination was 
sent to the Veteran's last known address.  Nonetheless, the 
Veteran failed to report to the examination.

The Board notes that there is a presumption of regularity 
that, in mailing the notice to the Veteran at his last known 
address on the date on which the notice was issued, the AOJ 
discharged its official duty.  This presumption can only be 
overcome by clear evidence that the AOJ's mailing practices 
were not regular or that they were not followed.  Evidence of 
the non-receipt of the mailing does not establish the clear 
evidence needed to rebut the presumption of regularity of the 
mailing.  In order to rebut the presumption of regularity, 
evidence should show, for example, not only that the mailing 
was returned as undeliverable, but that there were other 
possible and plausible addresses available to the AOJ at the 
time of the notice.  See generally Davis v. Principi, 17 Vet. 
App. 29 (2003); see also Crain v. Principi, 17 Vet. App. 182 
(2003).

In a July 2009 statement, the Veteran's representative 
indicates that the Veteran contends that he did not receive 
notice of the scheduled VA examination.  The Board finds that 
the contention of the Veteran does not constitute clear 
evidence that the AOJ's mailing practices were not regular or 
not followed.  Thus, the Veteran's contention is insufficient 
to rebut the presumption of regularity.  Therefore, the 
presumption stands and the Board finds that the Veteran was 
properly notified of the scheduled VA examination.

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  See 38 C.F.R. § 3.655(b) (2008).  

The July 2009 statement by the Veteran's representative 
merely contends that the reason for the Veteran's failure to 
report is because the Veteran claims he did not receive 
notice of the scheduled VA examination.  The Board finds that 
the Veteran's contention does not constitute "good cause" 
as required by VA regulations.  Thus, at no time has the 
Veteran shown good cause for his failure to report for the 
scheduled VA examination.  As such, the Veteran's claim will 
be considered based on the evidence of record.

As noted above, the Veteran reported in 1999 that he suffered 
from headaches several times a week, but the Board finds it 
significant that outpatient treatment reports dated from 
October 1998 to January 2003 do not reflect that the Veteran 
was ever treated for headaches.  In fact, in July 2002, the 
Veteran denied having headaches.

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for a headache disability must be denied.  
When all of the evidence of record is considered, the Board 
finds that it does not support a finding that the Veteran 
suffers from any chronic headache disability connected to his 
period of military service.  VA has conceded that the Veteran 
sustained a head injury while serving on active duty; 
however, there is no objective evidence that the Veteran 
suffers from any chronic headache disability related to this 
head trauma.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim that the 
Veteran suffers from a chronic headache disability 
attributable to his period of military service.  

The Board also recognizes that the Veteran has alternatively 
argued that a headache disability is the result of 
undiagnosed illness due to his having served in the Persian 
Gulf War.  In such cases, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability.  38 C.F.R. § 3.317 (2008).  A 
qualifying chronic disability includes undiagnosed illnesses.  
Id.  Headaches can be signs or symptoms of undiagnosed 
illness.  Id.  However, there is no indication in this case 
that there has ever been any objective indications of such a 
qualifying disability based on the complaint of headaches.  
Indeed, implicit in the November 1993 examiner's report is 
the indication that headaches about which the Veteran 
complained were due to a diagnosed disability-sinusitis.  No 
examiner or care provider has intimated that the Veteran has 
an illness manifested by headaches, and demonstrated by 
objective indications, that is not diagnosed.  This sort of 
thing may have been discovered upon examination in November 
2006, but the Veteran did not report for the examination.  
Consequently, the Board finds that the preponderance of the 
evidence is against this claim, even when presumptions of 
38 C.F.R. § 3.317 are considered.  

While the Board does not doubt the sincerity of the Veteran's 
belief that a chronic headache disability is related to his 
active military service, as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the foregoing reasons, the Board finds that the claim of 
service connection for a chronic headache disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for a headache disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


